DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered.
With regard to the claim interpretation of claims 1 and 8 under 112(f), Applicant’s arguments are convincing. In light of the amendments to the claims, a 112(f) interpretation is no longer appropriate.
Regarding the rejection of claim 18 under 112(b), Applicant’s arguments are convincing.  In light of the amendments to the claims, the rejection is withdrawn.
With regard to the prior art rejections, Applicant’s arguments are convincing.  The prior rejections have been withdrawn.
Allowable Subject Matter
Claims 1,3-8,10-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claims could not be found and was not suggested by the prior art of record.
Regarding claim 1, the prior art fails to teach or fairly suggest a needle assembly comprising a needle hub including a first hub and a second hub, and an elastic member configured to hold a proximal end of the tubular needle, a needle protection member displaceable along an axial direction of the tubular needle, a rotor provided at a proximal end of the needle protection member, the rotor including a rotor body and a restriction portion, the restriction portion being provided on the rotor body and projects radially outward of the tubular needle, the needle hub having an outer tubular portion of the second hub disposed around an outer periphery of the rotor, wherein the restriction portion is displaced from an initial position to a lock position by the rotor body rotating with respect to the needle protection member, and wherein the hub includes a displacement prevention portion configured to prevent the needle protection member from being re-displaced by contacting the restriction portion at the lock position, the displacement prevention portion being a projection that projects radially inward from an inner face of the needle protection member, and a rotation restriction portion configured to restrict a rotation of the needle protection member with respect to the needle hub along a circumferential direction of the tubular needle, the rotation restriction portion formed from the projection that projects radially inward from the inner face of the needle protection member and an elongated groove in the first hub of the needle hub, in combination with the features of the invention, substantially as claimed.
Regarding claim 8, the prior art fails to teach or fairly suggest a needle assembly comprising a needle hub including a first hub and a second hub, and an elastic member configured to hold a proximal end of the tubular needle, a needle protection member displaceable along an axial direction of the tubular needle, a rotor provided at a proximal end of the needle protection member, an urging member provided on the needle hub configured to urge the rotor and the needle protection member toward a distal direction of the needle,  the rotor including a rotor body and a restriction portion, the restriction portion being provided on the rotor body and projects radially outward of the tubular needle, the needle hub having an outer tubular portion of the second hub disposed around an outer periphery of the rotor, wherein the restriction portion is displaced from an initial position to a lock position by the rotor body rotating with respect to the needle protection member, and wherein the hub includes a displacement prevention portion configured to prevent the needle protection member from being re-displaced by contacting the restriction portion at the lock position, the displacement prevention portion being a projection that projects radially inward from an inner face of the needle protection member, and a rotation restriction portion configured to restrict a rotation of the needle protection member with respect to the needle hub along a circumferential direction of the tubular needle, the rotation restriction portion formed from the projection that projects radially inward from the inner face of the needle protection member and an elongated groove in the first hub of the needle hub, in combination with the features of the invention, substantially as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783